 
 


EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 15,
2008, by and among EMCORE Corporation, a New Jersey corporation with
headquarters located at 10420 Research Road, SE, Albuquerque, New Mexico 87123
(the “Company”), and each investor  identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”).
 
BACKGROUND
 
A.           The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, (the “Securities Act”), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act.
 
B.           Each Investor, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of the common stock, no par
value, of the Company (the “Common Stock”), set forth on such Investor’s
signature page to this Agreement (which aggregate amount for all Investors
together shall be 8,000,000 shares of Common Stock and shall collectively be
referred to herein as the “Common Shares”) and (ii) warrants, in substantially
the form attached hereto as Exhibit A (the “Warrants”) to acquire up to that
number of additional shares of Common Stock set forth opposite such Investor’s
name on the Schedule of Investors (the shares of Common Stock issuable upon
exercise of or otherwise pursuant to the Warrants issued to the Investors,
collectively, the “Warrant Shares”).
 
C.           The Common Shares, the Warrants and the Warrant Shares issued or
issuable pursuant to this Agreement are collectively are referred to herein as
the “Securities.”
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1  Definitions.  In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act; provided, however, the term Affiliate shall not include
WorldWater & Solar Technologies Corporation.
 
“Agent” has the meaning set forth in Section 3.1(l).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Approved Stock Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company's
securities may be issued to, or for the benefit of, any employee, officer or
director for services provided to the Company.
 
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in The State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the date and time of the Closing and shall be on such date
as is mutually agreed to by the Company and each Investor.
 
“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or, if not a Trading Day, the nearest preceding date that
is a Trading Day) on the primary Eligible Market or exchange or quotation system
on which the Common Stock is then listed or quoted.
 
“Company” has the meaning set forth in the Preamble.
 
“Common Shares” has the meaning set forth in the Preamble.
 
“Common Stock” has the meaning set forth in the Preamble.
 
“Contingent Obligation” has the meaning set forth in Section 3.1(aa).
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
 
“8-K Filing” has the meaning set forth in Section 4.5.
 
“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or OTC Bulletin Board.
 
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Investors” means Jefferies & Company, Inc.
 
“Excluded Securities” means any Common Stock or other securities of the Company
issued or issuable: (i) in connection with any Approved Stock Plan; (ii) upon
exercise of the Warrants; (iii) in connection with any strategic acquisition or
transaction by the Company, whether through an acquisition of stock or a merger
of any business, assets or technologies, provided that (A) the primary purpose
is not to raise equity capital and (B) if in connection with the financing of
such strategic acquisition or transaction, substantially all of the proceeds
raised in connection with the issuance of Common Stock or other securities of
the Company are used to  pay consideration  in or related to such strategic
acquisition, for expenses  related  to such strategic acquisition and for
working capital requirements  related  to  such  strategic  acquisition,  and
all of the Common  Stock  or other securities of the Company issued in
connection with such strategic acquisition or  transaction is  subject to
Restrictions on Transfer until the Trigger Date; and (iv) upon exercise of any
Options or Convertible Securities which are outstanding on the day immediately
preceding the date hereof, provided that the terms of such Options or
Convertible Securities are not amended, modified or changed on or after the date
hereof.
 
“GAAP” has the meaning set forth in Section 3.1(g).
 
“Hazardous Materials” has the meaning set forth in Section 3.1(dd).
 
“Indebtedness” has the meaning set forth in Section 3.1(aa).
 
“Insolvent” has the meaning set forth in Section 3.1(h).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
 
“Investor” has the meaning set forth in the Preamble.
 
“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.
 
“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
 
“Material Adverse Effect” means (i) an adverse effect on the legality, validity
or enforceability of any Transaction Document on the Company other than as a
result of a change in law or regulation following the date of this Agreement,
(ii) a material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries taken as a whole on a
consolidated basis or (iii) material and adverse impairment of the Company’s
ability to perform on a timely basis its obligations under any of the
Transaction Documents, provided, that none of the following alone shall be
deemed, in and of itself, to constitute a Material Adverse Effect:  (A) a change
in the market price or trading volume of the Common Stock or (B) changes in
general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a disproportionate effect on the Company and its
Subsidiaries taken as a whole.
 
“Material Permits” has the meaning set forth in Section 3.1(v).
 
“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
 
“Person” has the meaning set forth in Section 3.1(aa).
 
“Placement Agents” means Jefferies & Co, Inc., Lazard Freres & Co. LLC,
Canaccord Adams Inc., Merriman Curhan Ford & Co.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments of the Registration Statement,
and all material incorporated by reference or deemed to be incorporated by
reference in such Prospectus.
 
“Registrable Securities” means the Common Shares and the Warrant Shares issued
or issuable pursuant to the Transaction Documents, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.
 
“Registration Rights Agreement” means the Registration Rights Agreement by and
among the parties hereto of even date herewith in the form attached hereto as
Exhibit E.
 
“Registration Statement” means each registration statement required to be filed
pursuant to the Registration Rights Agreement, including (in each case) the
Prospectus, amendments and supplements to such registration statement including
pre- and post-effective amendments, all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.
 
“Regulation D” has the meaning set forth in the Preamble.
 
“Restrictions on Transfer” means restrictions on the sale, offers to sell,
contract or agreements to sell, hypothecate, pledge, grant any option to
purchase, make any "short sale" or otherwise dispose of or agree to dispose of,
directly or indirectly, any securities of the Company, or establish or increase
a put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities and Exchange Act of 1934, as
amended and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder with respect to any securities of the Company owned
directly by the undersigned (including holding as a custodian) or with respect
to which the undersigned has beneficial ownership within the rules and
regulations of the Securities and Exchange Commission, in each case, or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any securities of the
Company.  "Short sales" for purposes of the preceding definition shall have the
meaning as defined in Rule 200 of Regulation SHO adopted under the Exchange Act
and all types of direct and indirect stock pledges, forward sale contracts,
options, puts, calls, short sales, swaps and similar arrangements (including on
a total return basis), and sales and other transactions through non-US
broker-dealers or foreign regulated brokers having the effect of hedging the
securities of the Company.
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.
 
“SEC” has the meaning set forth in the Preamble.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Securities” has the meaning set forth in the Preamble.
 
“Securities Act” has the meaning set forth in the Preamble.
 
“Shares” means shares of the Company’s Common Stock.
 
“Short Sales” has the meaning set forth in Section 3.2(h).
 
“Subsidiary” means the following subsidiaries of the Company: (i) Corona Optical
Systems, Inc., a Delaware corporation, (ii) Opticomm Corporation, a Delaware
corporation, and (iii) EMCORE Solar Power, Inc., a Delaware corporation.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
 
“Transaction” has the meaning set forth in Section 3.2(h).
 
“Transaction Documents” means this Agreement, including the schedules, annexes
and exhibits attached hereto, the Registration Rights Agreement, Warrants and
the Transfer Agent Instructions and each of the other agreements or instruments
entered into or executed by the parties hereto in connection with the
transactions contemplated by this Agreement.
 
“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.
 
“Transfer Agent Instructions” means, with respect to the Company, the Company
Transfer Agent Instructions, in substantially the form of Exhibit D, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
 
“Warrants” has the meaning set forth in the Preamble.
 
“Warrant Shares” has the meaning set forth in the Preamble.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1  Closing.  Subject to the terms and conditions set forth in this Agreement,
at the Closing the Company shall issue and sell to each Investor, and each
Investor shall, severally and not jointly, purchase from the Company, such
number of Common Shares and Warrants for the price set forth on such Investor’s
signature page to this Agreement.  The date and time of the Closing and shall be
11:00 a.m., New York City Time, on the Closing Date.  The Closing shall take
place at the offices of the Company’s Counsel.
 
2.2  Closing Deliveries.
 
(a)  At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:
 
(i)  a copy of the Company’s irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, one or more
stock certificates, free and clear of all restrictive and other legends (except
as expressly provided in Section 4.1(b) hereof), evidencing such number of
Common Shares set forth on such Investor’s signature page to this Agreement,
registered in the name of such Investor;
 
(ii)  a Warrant, issued in the name of such Investor, pursuant to which such
Investor shall have the right to acquire such number of Warrant Shares set forth
on such Investor’s signature page to this Agreement;
 
(iii)  duly executed Transfer Agent Instructions acknowledged by the Company’s
transfer agent;
 
(iv)  a legal opinion of Jones Day, in the form of Exhibit C-1, executed by such
counsel and delivered to the Investors;
 
(v)  a legal opinion of Dillon, Bitar & Luther, L.L.C., in the form of Exhibit
C-2, executed by such counsel and delivered to the Investors;
 
(vi)  a certificate of the Secretary of the Company, dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of incorporation, as amended and by-laws of
the Company and (c) certifying as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company;
 
(vii)  a certificate of the Chief Executive Officer, Chief Operating Officer or
Chief Financial Officer of the Company, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Section 5.1; and
 
(viii)  reimbursement of legal fees of Hudson Bay (an Investor) or its
designee(s) for its costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including, without
limitation, legal fees and disbursements in connection therewith, negotiation,
preparation and execution of the Transaction Documents and due diligence in
connection therewith) up to a maximum amount of $30,000, which amount, may be
withheld by such Investor from its aggregate purchase price at the Closing.
 
(b)  At the Closing, each Investor shall deliver or cause to be delivered to the
Company the following:
 
(i)  the purchase price set forth on such Investor’s signature page to this
Agreement in United States dollars and in immediately available funds, by wire
transfer to an account designated in writing to such Investor by the Company for
such purpose (except, with respect to the Hudson Bay, the purchase price shall
be net of legal fees as provided in Section 2.2(a)(vii); and
 
(ii)  a completed and executed Investor Signature Page to this Agreement;
 
(iii)  a completed version of the Stock Certificate Questionnaire attached
hereto as Exhibit B-1;
 
(iv)  a completed and executed version of the Registration Statement
Questionnaire and Acknowledgement attached hereto as Exhibit B-2; and
 
(v)  a completed and executed version of the Investor Certificate attached
hereto as Exhibit B-3.
 




 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
 
(a)  Subsidiaries.  The Company does not have any "significant subsidiaries"
(within the meaning of Rule 1-02(w) of Regulation S-X under the Securities Act,
as such regulation is in effect on the date hereof) other than the
Subsidiaries.  The Company owns or controls, directly or indirectly, all of the
capital stock or comparable equity interests of each Subsidiary free and clear
of any Lien, and all issued and outstanding shares of capital stock or
comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.
 
(b)  Organization and Qualification.  The Company and each Subsidiary is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, as applicable, with the
requisite legal authority to own and use its properties and assets and to carry
on its business as currently conducted.  Neither the Company nor any Subsidiary
is in violation of any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents, as
applicable.  The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(c)  Authorization; Enforcement.  The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby
including, without limitation, the issuance of the Common Shares, the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants, have been duly authorized by all necessary corporate
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its stockholders.  Each of the
Transaction Documents to which it is a party has been (or upon delivery will be)
duly executed by the Company and is, or when delivered in accordance with the
terms hereof, will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d)  No Conflicts; Consents.  The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, as applicable, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, or affected, except to the extent
that such conflict, default, termination, amendment, acceleration or
cancellation right would not reasonably be expected to have a Material Adverse
Effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or any Subsidiary is subject (including, assuming
the accuracy of the representations and warranties of the Investors set forth in
Section 3.2 hereof, federal and state securities laws and regulations and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company or any Subsidiary is bound or
affected, except to the extent that such violation would not have or reasonably
be expected to result in a Material Adverse Effect.  Neither the Company nor any
of its Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations at the Closing under or
contemplated by the Transaction Documents, including without limitation the
issuance of the Securities, in each case in accordance with the terms hereof or
thereof, except for the following consents, authorizations, orders, filings and
registrations (none of which is required to be filed or obtained before the
Closing): (i) the filing of a listing application for the Warrant Shares with
the Trading Market, which shall be done pursuant to the rules of the Trading
Market, (ii) the filing of a Form D with the SEC and any applicable state
securities authorities and (iii) the filing of a Form 8-K with the SEC
announcing the entry into the Transaction Documents and the issuance of the
Securities.  The Company and its Subsidiaries are unaware of any facts or
circumstances that would reasonably be expected to prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.  The Company is not in violation of the listing
requirements of the Trading Market and has no knowledge of any facts that would
reasonably be expected to lead to delisting or suspension of the Common Stock in
the foreseeable future.  The issuance by the Company of the Securities shall not
have the effect of delisting or suspending the Common Stock from the Trading
Market.
 
(e)  The Securities.  The Securities (including the Warrant Shares) are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens, except for customary and required
restrictions on transfer, and will not be subject to preemptive or similar
rights of stockholders (other than those imposed by the Investors).  The Company
has reserved from its duly authorized capital stock the maximum number of shares
of Common Stock issuable upon exercise of the Warrants.
 
(f)  Capitalization.  The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto.  All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws.  Except
as disclosed in Schedule 3.1(f) hereto, the Company did not have outstanding at
February 14, 2007 any other Options, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock.  Except as set forth on Schedule 3.1(f) hereto, and
except for customary adjustments as a result of stock dividends, stock splits,
combinations of shares, reorganizations, recapitalizations, reclassifications or
other similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the knowledge of the Company, except as disclosed in the
SEC Reports and any Schedules 13D or 13G filed with the SEC pursuant to Rule
13d-1 of the Exchange Act by reporting persons or in Schedule 3.1(f) hereto, no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the outstanding Common Stock.
 
(g)  SEC Reports; Financial Statements.  Except as set forth on Schedule 3.1(g)
hereto, the Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the 12
months preceding the date hereof on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension and has filed all reports required to be filed
by it under the Exchange Act with respect to the twelve (12) months preceding
the date of this Agreement, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof.  Such reports required to
be filed by the Company under the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, together with any materials filed by the Company under
the Exchange Act during the twelve (12) months preceding the date of this
Agreement, whether or not any such reports were required being collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the Schedules to this Agreement, the “Disclosure Materials”.  As of their
respective dates (or, if amended or superseded by a filing prior to the Closing
Date, then on the date of such filing), the SEC Reports filed by the Company
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed (or, if amended or
superseded by a filing prior to the Closing Date, then on the date of such
filing) by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing).  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
 
(h)  Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency.  Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports or in Schedule
3.1(h) hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans.  The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.  The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur on the Closing Date,
will not be Insolvent (as defined below).  For purposes of this Section 3.1(h),
“Insolvent” means (i) the present fair saleable value of the Company’s assets is
less than the amount required to pay the Company’s total Indebtedness (as
defined in Section 3.1(aa)), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
(i)  Absence of Litigation.  Except as disclosed in the SEC Reports, there is no
action, suit, claim, or Proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary that
would, individually or in the aggregate, have or be reasonably likely to result
in a Material Adverse Effect.
 
(j)  Compliance.  Except as would not, individually or in the aggregate, have or
be reasonably likely to result in a Material Adverse Effect, (i)  neither the
Company nor any Subsidiary is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by the Company or any Subsidiary under), nor has
the Company or any Subsidiary received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) neither the Company nor any Subsidiary is in
violation of any order of any court, arbitrator or governmental body, or (iii) 
neither the Company nor any Subsidiary is or has been in violation of any
statute, rule or regulation of any governmental authority.
 
(k)  Title to Assets.  Neither the Company nor any Subsidiary owns real
property.  The Company and each Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or be reasonably likely to
result in a Material Adverse Effect.  Any real property and facilities held
under lease by the Company or any Subsidiary is held by it under valid,
subsisting and enforceable leases of which the Company and each Subsidiary is in
material compliance.
 
(l)  No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Securities pursuant to this Agreement.  The Company acknowledges
that is has engaged Jefferies & Company, Inc. as its exclusive placement agent
(the “Agent”) in connection with the sale of the Securities.  Other than the
Agent, the Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.
 
(m)  Private Placement; Investment Company; U.S. Real Property Holding
Corporation.  Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market.  Assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby. The sale and issuance of the
Securities hereunder does not contravene the rules and regulations of any
Trading Market on which the Common Stock is listed or quoted.  The Company is
not required to be registered as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
(n)  Listing and Maintenance Requirements.  Except as set forth on Schedule
3.1(o) hereto, the Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
(o)  Registration Rights.  None of the execution of this Agreement or the
issuance of the Securities as contemplated by this Agreement give rise to any
rights (including “piggy-back” registration rights) to have any securities of
the Company registered with the SEC or any other governmental authority that
have not expired or been satisfied or waived, other than pursuant to the
Registration Rights Agreement.
 
(p)  Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.
 
(q)  Disclosure.  [Intentionally Omitted]
 
(r)  Acknowledgment Regarding Investors’ Purchase of Securities.  Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors (other than Excluded
Investors) is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that no Investor (other than
Excluded Investors) is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Investor (other than Excluded
Investors) or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated hereby and
thereby is merely incidental to the Investors’ purchase of the Securities.  The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its advisors and
representatives.
 
(s)  Patents and Trademarks.  The Company and each Subsidiary owns, or possesses
adequate rights or licenses to use, all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted.  None of the Company’s or
any Subsidiary’s Intellectual Property Rights have expired or terminated, or are
expected to expire or terminate within three years from the date of this
Agreement.  The Company does not have any knowledge of any infringement by the
Company or any Subsidiary of Intellectual Property Rights of others.  Except as
disclosed in the SEC Reports, there is no claim, action or proceeding being made
or brought, or to the knowledge of the Company, being threatened, against the
Company or any Subsidiary regarding its Intellectual Property Rights.
 
(t)  Insurance.  The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and locations in which
the Company and each Subsidiary is engaged.
 
(u)  Regulatory Permits.  The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(v)  Transactions With Affiliates and Employees.  Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company that would be required to be reported on Form 10-K by Item 12
thereof pursuant to Regulation SK Item 404(a) (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
(w)  Internal Accounting Controls.  The Company and each Subsidiary maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(x)  Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the SEC thereunder, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
 
(y)  Foreign Corrupt Practices.  Neither the Company nor any Subsidiary nor, to
the knowledge of the Company, any director, officer, agent or employee acting on
behalf of the Company or any Subsidiary has, in the course of its actions for,
or on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee or to any foreign or
domestic political parties or campaigns from corporate funds; (iii) violated or
is in violation in any material respect of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.
 
(z)  Indebtedness.  Except as disclosed in the SEC Reports, neither the Company
nor any Subsidiary (i) has any outstanding Indebtedness (as defined below), (ii)
is in violation of any term of and is not in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, and (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent Obligation” means,
as to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto; and (z) “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, a government or any department or agency thereof
and any other legal entity.
 
(aa)  Employee Relations.  Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union.  Except as
disclosed in the SEC Reports, during the period covered by the SEC Reports, no
executive officer of the Company has notified the Company or any Subsidiary that
such officer intends to leave the Company or a Subsidiary, as applicable, or
otherwise terminate such officer’s employment with the Company or a Subsidiary,
as applicable.  To the knowledge of the Company, no executive officer of the
Company is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any Subsidiary to any liability with respect to any of
the foregoing matters.
 
(bb)  Labor Matters.                                                      The
Company and each Subsidiary is in compliance in all material respects with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
 
(cc)  Environmental Laws.  The Company and each Subsidiary (i) is in compliance
in all material respects with any and all Environmental Laws (as hereinafter
defined), (ii) has received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (iii) is in compliance in all material respects with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(dd)  Subsidiary Rights.  The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
(ee)  Tax Status.  The Company and each Subsidiary (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
(ff)  Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could constitute material,
nonpublic information other than information relating to the sale of the Common
Shares and Warrants which will be made public upon issuance of the press release
required pursuant to this Agreement which shall contain such information.  The
Company understands and confirms that each of the Investors will rely on the
foregoing representations in effecting transactions in securities of the
Company.  The Disclosure Materials and the PowerPoint presentation provided to
the Investors regarding the Company, when read together in their entirety, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  Except
for the transactions contemplated by this Agreement, no event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.  The Company acknowledges and agrees that no
Investor makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.
 
(gg)  Manipulation of Price.  In connection with the sale of the Common Shares,
the Company has not, and to its knowledge no one acting on its behalf has, (i)
taken, directly or indirectly, any action designed to cause or to result, or
that could reasonably be expected to cause or result, in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation, other than compensation paid to the Placement Agents, for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person, other than the Placement Agents, any compensation for soliciting
another to purchase any other securities of the Company.
 
(hh)  No Additional Agreements.  The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in this Agreement.
 
3.2  Representations and Warranties of the Investors.  Each Investor hereby, as
to itself only and for no other Investor, represents and warrants to the Company
as follows:
 
(a)  Organization; Authority.  Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The purchase by such Investor of the Securities hereunder and the
consummation of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership or other action on
the part of such Investor.  This Agreement and the Transaction Documents to
which such Investor is a party or has or will execute have been duly executed
and delivered by such Investor and constitutes the valid and binding obligation
of such Investor, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b)  No Public Sale or Distribution.  Such Investor is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.
 
(c)  Investor Status.  At the time such Investor was offered the Securities, it
was, at the date hereof it is, and on the date which it exercises any Warrants
it will be an “accredited investor” as defined in Rule 501(a) under the
Securities Act or a “qualified institutional buyer” as defined in Rule 144A(a)
under the Securities Act.  Such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the
business of being a broker dealer.  Except as otherwise disclosed in writing to
the Company on Exhibit B-2 (attached hereto) on or prior to the date of this
Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of the FINRA or an entity
engaged in the business of being a broker dealer.
 
(d)  General Solicitation.  Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or any other general solicitation or general advertisement.
 
(e)  Experience of Such Investor.  Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Investor understands that it must
bear the economic risk of this investment in the Securities indefinitely, and is
able to bear such risk and is able to afford a complete loss of such investment.
 
(f)  Access to Information.  Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded:  (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and each Subsidiary and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Investor acknowledges receipt of copies of the SEC Reports.
 
(g)  No Governmental Review.  Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h)  No Conflicts.  The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby or perform its obligations
hereunder.
 
(i)  Prohibited Transactions; Confidentiality.  No Investor, directly or
indirectly, and no Person acting on behalf of or pursuant to any understanding
with any Investor, has engaged in any purchases or sales of the securities of
the Company, including derivatives (such purchases or sales, a “Transaction”)
(including, without limitation, any Short Sales involving any of the Company’s
securities) since the time that such Investor was first contacted by the
Company, the Agent or any other Person regarding an investment in the
Company.  For purposes of clarification, "Transaction" shall not include the
location and/or reservation of borrowable shares of Common Stock.  Such Investor
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with such Investor will engage, directly or indirectly, in any
Transactions in the securities of the Company (including Short Sales) prior to
the time the transactions contemplated by this Agreement are publicly
disclosed.  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, derivatives and similar arrangements (including
on a total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers; provided, however, that "short
sales" shall not include the location and/or reservation of borrowable shares of
Common Stock.  Notwithstanding the foregoing, in the case of an Investor that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor's assets and the portfolio managers have no
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Investor's assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that had or has knowledge of the transactions contemplated herein.
 
(j)  No Legal, Tax or Investment Advice.  Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the
Securities.  Such Investor understands that the Agent has acted solely as the
agent of the Company in this placement of the Securities, and that the Agent
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith.  Such Investor acknowledges that he has not
relied on any information or advice furnished by or on behalf of the Agent.
 
(k)  Reliance on Exemptions.  Such Investor understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein and in the
other Transaction Documents in order to determine the availability of such
exemptions and the eligibility of such Investor to acquire the Securities.
 
(l)  Residency.  Such Investor is a resident of that jurisdiction specified
below its address on the Schedule of Investors.
 
(m)  Transfer or Resale.  Such Investor understands that: (i) the Securities
have not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) such Investor shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) such Investor provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 promulgated under the Securities Act (or a successor rule thereto);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) except as set forth in the Registration Rights Agreement,
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.  The Securities may
be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Investor effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document.
 
(n)  Legends.  Such Investor understands that the certificates or other
instruments representing the Common Shares and the Warrants and, until such time
as the resale of the Common Shares and the Warrant Shares has been registered
under the Securities Act as contemplated by the Registration Rights Agreement,
the stock certificates representing the Warrant Shares, except as set forth
below, shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT..  THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.
 
Such Investor understands that the legend set forth above shall be removed and
the Company shall issue a certificate without such legend to the holder of the
Securities upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at The Depository Trust Company
("DTC"), if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of a law firm reasonably acceptable to the Company, in a
form reasonably acceptable to the Company, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the Securities Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144.  The Company shall be responsible for the
fees of its transfer agent and all DTC fees associated with such issuance.
 
ARTICLE IV
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1  Transfer Restrictions.
 
(a)  The Investors covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or any transfer of Securities pursuant to Rule 144(k) (or any portion
of Rule 144 after February 15, 2008), the Company may require the transferor to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act.  Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its Transfer
Agent, without any such legal opinion, except to the extent that the transfer
agent requests such legal opinion, any transfer of Securities by an Investor to
an Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and provided that such Affiliate does not request any removal of
any existing legends on any certificate evidencing the Securities.
 
(b)  The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT..  THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
Certificates evidencing the Common Shares and the Warrant Shares shall not be
required to contain such legend or any other legend (i) while a registration
statement (including the Registration Statement) covering the resale of the
Common Shares and the Warrant Shares is effective under the Securities Act, (ii)
following any sale of such Securities pursuant to Rule 144 if the holder
provides the Company with a legal opinion (and the documents upon which the
legal opinion is based) reasonably acceptable to the Company to the effect that
the Securities can be sold under Rule 144, (iii) if the Securities are eligible
for sale under Rule 144(k) (or any portion of Rule 144 after February 15, 2008),
or (iv) if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to the
Company to the effect that the legend is not required under applicable
requirements of the Securities Act (including controlling judicial
interpretations and pronouncements issued by the Staff of the SEC).    The
Company covenants and agrees that restrictive legends shall be removed and the
Company shall issue a certificate without such legend to the holder of the
Securities upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC, if, unless otherwise required
by state securities laws, (i) if such Securities are registered for resale under
the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of a law firm
reasonably acceptable to the Company, in a form reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides the Company with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
Rule 144.  The Company shall be responsible for the fees of its transfer agent
and all DTC fees associated with such issuance.  The Company shall cause its
counsel to issue the legal opinion included in the Transfer Agent Instructions
to the Transfer Agent on the Effective Date.  Following the Effective Date and
provided the registration statement referred to in clause (i) above is then in
effect, or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than five Trading Days following the
delivery by an Investor to the Company or the Transfer Agent (if delivery is
made to the Transfer Agent a copy shall be contemporaneously delivered to the
Company) of (i) a legended certificate representing such Securities (and, in the
case of a requested transfer, endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect transfer), and (ii) an
opinion of counsel to the extent required by Section 4.1(a), deliver or cause to
be delivered to such Investor a certificate representing such Securities that is
free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that expand
the restrictions on transfer set forth in this Section.
 
If within three Trading Days after receipt by the Company or its Transfer Agent
of a legended certificate and the other documents as specified in Clauses (i)
and (ii) of the paragraph immediately above, the Company shall fail to cause to
be issued and delivered to such Investor a certificate representing such
Securities that is free from all restrictive and other legends, and if on or
after such Trading Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares of Common Stock that the Investor anticipated receiving from
the Company without any restrictive legend (the “Covering Shares”), then the
Company shall, within three Trading Days after the Investor’s request, pay cash
to the Investor in an amount equal to the excess (if any) of the Investor’s
total purchase price (including brokerage commissions, if any) for the Covering
Shares, over the product of (A) the number of Covering Shares, times (B) the
closing bid price on the date of delivery of such certificate and the other
documents as specified in Clauses (i) and (ii) of the paragraph immediately
above.
 
(c)  The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement, and if required under the terms of such arrangement, the Company will
not object to and shall permit (except as prohibited by law) such Investor to
transfer pledged or secured Securities to the pledgees or secured
parties.  Except as required by law, such a pledge or transfer would not be
subject to approval of the Company, no legal opinion of the pledgee, secured
party or pledgor shall be required in connection therewith (but such legal
opinion shall be required in connection with a subsequent transfer or
foreclosure following default by the Purchaser transferee of the pledge), and no
notice shall be required of such pledge.  Each Investor acknowledges that the
Company shall not be responsible for any pledges relating to, or the grant of
any security interest in, any of the Securities or for any agreement,
understanding or arrangement between any Investor and its pledgee or secured
party.  At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 7.18 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
 
4.2  Furnishing of Information.  Until the date that any Investor owning Common
Shares or Warrant Shares may sell all of them under Rule 144(k) (or Rule 144
after February 15, 2008) of the Securities Act (or any successor provision), the
Company covenants to use its commercially reasonable best efforts to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  The Company further covenants that it will take
such further action as any holder of Securities may reasonably request to
satisfy the provisions of this Section 4.2.  The Company shall submit to the
SEC, as soon as practicable (but in no event later than three (3) Business Days)
after the Company learns that no review of a particular Registration Statement
will be made by the staff of the SEC or that the staff has no further comments
on a particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than two (2) Business Days after the submission of such request.
 
4.3  Integration.  The Company shall not, and shall use its commercially
reasonable best efforts to ensure that no Affiliate thereof shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.
 
4.4  Securities Laws Disclosure; Publicity.  The Company shall issue a press
release disclosing all material terms of the transactions contemplated hereby at
or before 9:00 a.m., New York time, on February 15, 2008.  Within two business
days of the date hereof, the Company shall file a Current Report on Form 8-K
with the SEC (the “8-K Filing”) describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K the material Transaction Documents and the form of
Warrants, in the form required by the Exchange Act.  Thereafter, the Company
shall timely file any filings and notices required by the SEC or applicable law
with respect to the transactions contemplated hereby.  Except as herein provided
or in connection with the filing of the 8-K Filing or Registration Statement,
neither the Company nor any Subsidiary shall publicly disclose the name of any
Investor, or include the name of any Investor in any press release without the
prior written consent of such Investor (which consent shall not be unreasonably
withheld or delayed), unless otherwise required by law, regulatory authority or
Trading Market.  No Investor will be in possession of material non-public
information received from the Company or any Person acting on its behalf that is
not disclosed in the press release referenced above and neither the Company nor
any Subsidiary shall, and shall cause each of their respective officers,
directors, employees and agents not to, provide any Investor with any material
nonpublic information regarding the Company or any Subsidiary from and after the
issuance of the above referenced press release without the express written
consent of such Investor.
 
4.5  Use of Proceeds.  The Company intends to use the net proceeds from the sale
of the Securities to purchase the telecommunications assets of Intel Corp.’s
optical platform division, future potential acquisitions, working capital and
general corporate purposes.  The Company also may use a portion of the net
proceeds, currently intended for general corporate purposes, to acquire or
invest in technologies, products or services that complement its business,
although the Company has no present plans or commitments and is not currently
engaged in any material negotiations with respect to these types of
transactions.  Pending these uses, the Company intends to invest the net
proceeds from this offering in short-term, interest-bearing, investment-grade
securities, or as otherwise pursuant to the Company’s customary investment
policies.
 
4.6           Additional Registration Statements.  From the date hereof and
until the date that is forty-five (45) calendar days after the earlier of (i)
the Effective Date and (ii) the last day of the Registration Period (each as
defined in the Registration Rights Agreement) (the "Trigger Date"), the Company
shall not file a registration statement under the 1933 Act (other than on Form
S-8) relating to securities that are not the Securities.
 
4.7           Additional Issuances.  From the date hereof until the Trigger
Date, other than Excluded Securities, the Company will not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries' equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock, Options or Convertible Securities.
 


 
ARTICLE V
 
CONDITIONS
 
5.1  Conditions Precedent to the Obligations of the Investors.  The obligation
of each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:
 
(a)  Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date (except for those representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date); and
 
(b)  Performance.  The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.
 
(c)  No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the SEC or any Trading Market (except for
any suspensions of trading of not more than one Trading Day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed for trading on a Trading Market.
 
(d)  Absence of Litigation. No action, suit or proceeding by or before any court
or any governmental body or authority, against the Company or any Subsidiary or
pertaining to the transactions contemplated by this Agreement or their
consummation, shall have been instituted on or before the Closing Date, which
action, suit or proceeding would, if determined adversely, have a Material
Adverse Effect.
 
(e)  Approvals.  The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.
 
(f)  Deliverables.  The Company shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.  The
Company shall have delivered to the Investors those items required by Section
2.2(a).
 
(g)  Management Lock-up Agreements.  The Company shall have delivered to the
Investors the lock-up agreements in the forms of Exhibit F hereof, executed by
Reuben F. Richards, Hong Hou, Adam Gushard, John Iannelli and Keith Kosco (the
"Lock-Up Agreements").
 
(h)  Aggregate Purchase Price.  The aggregate purchase price for all Securities
shall not exceed $100,000,000.00.
 
5.2  Conditions Precedent to the Obligations of the Company.  The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:
 
(a)  Representations and Warranties.  The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date (except for those representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date); and
 
(b)  Performance.  The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.
 
(c)  Deliverables.  The Investors shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company.  The
Investors shall have delivered to the Company those items required by Section
2.2(b).
 
ARTICLE VI
 
INTENTIONALLY OMITTED
 
ARTICLE VII
 
MISCELLANEOUS
 
7.1  Termination.  This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the fifth Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
 
7.2  Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Securities.
 
7.3  Entire Agreement.  The Transaction Documents, together with the Exhibits,
Annexes and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company and the
Investors will execute and deliver to the Investors such further documents as
may be reasonably requested in order to give practical effect to the intention
of the parties under the Transaction Documents.
 
7.4  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section  prior to 6:30 p.m. (New York City time)
on a Trading Day, (b) the next Trading Day after the date of transmission and
electronic or mechanical confirmation of receipt, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading
Day following the date of deposit with a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The addresses, facsimile numbers and email addresses for such
notices and communications are those set forth on the signature pages hereof, or
such other address or facsimile number as may be designated in writing
hereafter, in the same manner, by any such Person.  In addition, a copy (solely
for informational purposes) of any notice required to be delivered to any
Investor shall be delivered to the following address:
 
Schulte Roth & Zabel LLP
 
919 Third Avenue
 
New York, New York  10022
 
Telephone:                                (212) 756-2000
 
Facsimile:                                (212) 593-5955
 
E-Mail:                      eleazer.klein@srz.com
 
Attention:                                Eleazer N. Klein, Esq.
 
7.5  Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.  No amendment shall be effective
to the extent that it applies to less than all of the holders of the applicable
Securities  then outstanding.  No consideration (other than the reimbursement of
legal fees) shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration also is offered to all of the parties to the
Transaction Documents or holders of the Warrants, as the case may be.  The
Company has not, directly or indirectly, made any agreements with any Investors
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.  Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Investor has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.
 
7.6  Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
7.7  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors; provided, however this
Agreement shall be assigned to any corporation or association into which the
Company may be merged or converted or with which it may be consolidated, or any
corporation, association or other similar entity resulting from any merger,
conversion or consolidation to which the Company shall be a party without the
execution or filing of any paper with any partner hereto or any further act on
the part of any of the parties to this Agreement except where an instrument of
transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding.  Any Investor may assign its rights
under this Agreement to any Person to whom such Investor assigns or transfers
any Securities, provided (i) such transferor agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of the name and address of such transferee or assignee and
(iii) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors.”
 
7.8  No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
 
7.9  Governing Law; Venue; Waiver of Jury Trial.  THE CORPORATE LAWS OF THE
STATE OF NEW JERSEY SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 
7.10  Survival.  Unless this Agreement is terminated under Section 7.1, the
representations and warranties, agreements and covenants contained herein shall
survive the Closing Date.  Each Investor shall be responsible solely for its own
representations, warranties, agreements and covenants hereunder.
 
7.11  Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
 
7.12  Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.13  Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
7.14  Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
 
7.15  Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
7.16  Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
7.17  Adjustments in Share Numbers and Prices.  In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
7.18  Indemnification.  In consideration of each Investor's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction
Documents.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 7.18 shall be the same as those set forth in the Registration Rights
Agreement.
 
7.19  Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Documents.  The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions.  Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document.  Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder.  Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any Proceeding for such purpose.
 
 
[SIGNATURE PAGES TO FOLLOW]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
EMCORE CORPORATION
By: /s/ Adam Gushard
Name:  Adam Gushard
Title:  Chief Financial Officer
Address for Notice:
10420 Research Road, SE
Albuquerque, New Mexico 87123
Facsimile No.:  (505) 332-5000
Telephone No.: (505) 332-5038
Attn:
With a copy to:
Jones Day
1755 Embarcadero Road
Palo Alto, CA  94303
Facsimile No.: (650) 739-3900
Telephone No.: (650) 739-3997
Attn:  Steve Gillette
 
and
 
Jones Day
51 Louisiana Avenue, NW
Washington, D.C.  20001
Facsimile No.:  (201) 626-1700
Telephone No.: (202) 879-3483
Attn:  John Welch

 
SPA COMPANY SIGNATURE PAGE


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Polar Securities
Inc.                                                                 
 
By:                /s/ Robyn
Schultz                                                 
Name:                Robyn Schultz
Title:                VP, Polar Securities Inc. (as IA for
certain managed accounts)
Address:372 Bay St., 21st
Fl                                                                 Toronto, ON
M5R2W9                                                 
Telephone
No.:                                                                  416-367-4364
Facsimile
No.:                                                                  416-367-0567
Email Address: rschultz@polarsec.com
Number of
Shares: 283,100                                                                 
Aggregate Purchase Price: $3,538,750
Number of
Warrants:  49,543                                                                 

 
Delivery Instructions (if different than above):

 
BMO Nesbitt Burns Inc.

 
Account Reference:  402-20080, Altairis Offshore

 
1 First Canadian Place, 35th Floor

 
Toronto, ON  M5X 1H3

 
Attn:  Jennifer Scotland, 416-359-4972



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Polar Securities
Inc.                                                                 
 
By:                /s/ Robyn
Schultz                                                 
Name:                Robyn Schultz
Title:                VP, Polar Securities Inc. (as IA for
certain managed accounts)
Address:372 Bay St., 21st
Fl                                                                 Toronto, ON
M5R2W9                                                 
Telephone
No.:                                                                  416-367-4364
Facsimile
No.:                                                                  416-367-0567
Email Address: rschultz@polarsec.com
Number of
Shares:  54,000                                                                 
Aggregate Purchase Price: $680,000
Number of
Warrants:  9,520                                                                 

 
Delivery Instructions (if different than above):

 
BMO Nesbitt Burns Inc.

 
Account Reference:  402-20055, Altairis Investments L.P.

 
1 First Canadian Place, 35th Floor

 
Toronto, ON  M5X 1H3

 
Attn:  Jennifer Scotland, 416-359-4972



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Polar Securities
Inc.                                                                 
 
By:                /s/ Robyn
Schultz                                                 
Name:                Robyn Schultz
Title:                VP, Polar Securities Inc. (as IA for
certain managed accounts)
Address:372 Bay St., 21st
Fl                                                                 Toronto, ON
M5R2W9                                                 
Telephone
No.:                                                                 416-367-4364
Facsimile
No.:                                                                  416-367-0567
Email Address: rschultz@polarsec.com
Number of
Shares:  502,500                                                                 
Aggregate Purchase Price: $6,281,250
Number of
Warrants:  87,938                                                                 

 
Delivery Instructions (if different than above):

 
BMO Nesbitt Burns Inc.

 
Account Reference:  402-20486, Altairis Offshore Levered

 
1 First Canadian Place, 35th Floor

 
Toronto, ON  M5X 1H3

 
Attn:  Jennifer Scotland, 416-359-4972



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
THE QUERCUS
TRUST                                                                 
 
By:                /s/ David
Gelbaum                                                 
Name:                David
Gelbaum                                                 
Title:                Trustee
Address:1835 Newport Blvd., A109PMB 467
Costa Mesa, CA  92627
Telephone
No.:                                                                  949-646-3784
Facsimile
No.:                                                                  949-631-6723
Email Address: xaixai@pacbell.net
Number of
Shares:  752,000                                                                 
Number of
Warrants:  131,600                                                                 
Aggregate Purchase Price: $9,400,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement
 




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 14, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Marathon Global Equity Master Fund, Ltd.
 
By:                /s/ Jamie
Raboy                                                 
Name:                Jamie Raboy
Title:                Managing Director
Address:461 5th Avenue, 10th Fl,
New York, NY  10017                                                 
 
Telephone
No.:                                                                 212-381-4422
Facsimile
No.:  212-381-0012                                                                 
Email Address: seichenstein@marathonfund.com
Number of
Shares:  600,000                                                                 
Number of
Warrants:  105,000                                                                 
Aggregate Purchase Price: $7,500,000
 

 
Delivery Instructions (if different than above):

c/o:  Goldman Sachs & Co.
 

 
Address:  30 Hudson Street, Jersey City, NJ  07302

Telephone No. :212-357-2468
 

Facsimile No.:
212-428-9370
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
UBS O’Connor LLC F/B/O:
O’Connor Pipes Corporate Strategies Master Limited
 
By:                /s/ Andrew
Martin                                                 
Name:                Andrew
Martin                                                 
Title:                Managing Director
Address:UBS O’Connor LLCOne North Wacker Drive
32nd Floor                                                 
Chicago, Illinois  60614
Attn:  Robert Murray                                                 
Telephone
No.:                                                                  312-525-6247
Facsimile
No.:                                                                  3112-252-6271
Email Address: DL-ubsoc-corpact@ubs.com
Number of
Shares:  336,000                                                                 
Number of
Warrants:  58,800                                                                 
Aggregate Purchase Price: $4,200,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
UBS O’Connor LLC F/B/O:
O’Connor Global Convertible Arbitrage II Master Limited
 
By:                /s/ Andrew
Martin                                                 
Name:                Andrew
Martin                                                 
Title:                Managing Director
Address:UBS O’Connor LLCOne North Wacker Drive
32nd Floor                                                 
Chicago, Illinois  60614
Attn:  Robert Murray                                                 
Telephone
No.:                                                                 312-525-6247
Facsimile
No.:                                                                  312-525-6271
Email Address: DL-ubsoc-corpact@ubs.com
Number of
Shares:  210,560                                                                 
Number of
Warrants:  36,848                                                                 
Aggregate Purchase Price: $2,632,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
UBS O’Connor LLC F/B/O:
O’Connor Global Convertible Arbitrage II Master Limited
 
By:                /s/ Andrew
Martin                                                 
Name:                Andrew
Martin                                                 
Title:                Managing Director
Address:UBS O’Connor LLCOne North Wacker Drive
32nd Floor                                                 
Chicago, Illinois  60614
Attn:  Robert Murray                                                 
Telephone
No.:                                                                  312-525-6247
Facsimile
No.:                                                                  312-525-6271
Email Address: DL-ubsoc-corpact@ubs.com
Number of
Shares:  13,440                                                                 
Number of
Warrants:  2,352                                                                 
Aggregate Purchase Price: $168,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
The Tocqueville
Fund                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager
Address:40 W. 57th
St.                                                                 19th Floor
New York, NY  10019                                                 
Telephone No.: (212) 698-0849
Facsimile
No.:                                                                  (212)
262-0154
Email Address: RWK@tocqueville.com
Number of
Shares:  225,000                                                                 
Aggregate Purchase Price: $2,812,500

 
Delivery Instructions (if different than above):

c/o:  Tocqueville Asset Mgmt.
 

Address:  40 W. 57th St., 19th Fl.
 

New York, NY  10019
 

Telephone No.:  (212) 698-0849
 

Facsimile No.:
(212) 262-0154
 

 
Other Special Instructions:  Tax ID: 13-6878714



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Tocqueville
Amerique                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager
Address:EIFB
6. ave de Provence                                                 75441 Paris
FRANCE                                                 
Telephone
No.:                                                                 (212)
698-0849
Facsimile
No.:                                                                  (212)
262-0154
Email Address: RWK@tocqueville.com
Number of
Shares: 45,000                                                                 
Aggregate Purchase Price: $562,500

 
Delivery Instructions (if different than above):

c/o:  Tocqueville Asset Mgmt.
 

Address:  40 W. 57th St., 19th Fl.
 

New York, NY  10019
 

Telephone No.:  (212) 698-0849
 

Facsimile No.:
(212) 262-0154
 

Other Special Instructions:  Tax ID: n/a (foreign)
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
MONTBER, S.A.
INCOME                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager
Address:c/o The Bank of Bermuda
6. Front Street                                                 Hamilton HM11
Bermuda                                                 
Telephone
No.:                                                                 (212)
698-0849
Facsimile No.: (212) 262-0154
Email Address: RWK@tocqueville.com
Number of
Shares:  190,000                                                                 
Aggregate Purchase Price: $2,375,000

 
Delivery Instructions (if different than above):

c/o:  Tocqueville Asset Mgmt.
 

Address:  40 W. 57th St., 19th Fl.
 

New York, NY  10019
 

Telephone No.:  (212) 698-0849
 

Facsimile No.:
(212) 262-0154
 

Other Special Instructions:  Tax ID: n/a (foreign)
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
THORN LIMITED                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager
Address:c/o Lepercq Corp. Mgmt.
P.O. Box HM 2363                                                 Hamilton HM JX
Bermuda                                                 
Telephone
No.:                                                                 (212)
698-0849
Facsimile
No.:                                                                  (212)
262-0154
Email Address: RWK@tocqueville.com
Number of
Shares:  35,000                                                                 
Aggregate Purchase Price: $437,500

 
Delivery Instructions (if different than above):

c/o:  Tocqueville Asset Mgmt.
 

Address:  40 W. 57th St., 19th Fl.
 

New York, NY  10019
 

Telephone No.:  (212) 698-0849
 

Facsimile No.:
(212) 262-0154
 

Other Special Instructions:  Tax ID: n/a (foreign)
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 13, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
KALUNBORG LTD
BVI                                                                 
 
By:                /s/ Robert W. Kleinshmidt
Name:                Robert W.
Kleinshmidt                                                 
Title:                Authorized Portfolio Manager
Address:c/o CODAN TRUST CO.
Richmond House                                                 
12 Par La Ville Road                                                 
Hamilton HM JX                                                 
Bermuda                                                 
Telephone
No.:                                                                 (212)
698-0849
Facsimile No.: (212) 262-0154
Email Address: RWK@tocqueville.com
Number of
Shares:  15,000                                                                 
Aggregate Purchase Price: $187,500

 
Delivery Instructions (if different than above):

c/o:  Tocqueville Asset Mgmt.
 

Address:  40 W. 57th St., 19th Fl.
 

New York, NY  10019
 

Telephone No.:  (212) 698-0849
 

Facsimile No.:
(212) 262-0154
 

Other Special Instructions:  Tax ID: n/a (foreign)
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
HIGHBRIDGE INTERNATIONAL LLC
By:  Highbridge Capital Management, LLC
Its:  Trading
Manager                                                                 
 
By:             /s/ Adam J.
Chill                                                    
Name:Adam J.
Chill                                                                 
Title:             Managing
Director                                                    
Address:Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, NY  10019                                                    
Attn:  Ari J. Storch/Adam J. Chill
Telephone
No.:                                                                 212-287-4720
Facsimile
No.:  212-751-0755                                                                 
Email Address: ari.storch@highbridge.com
 adam.chill@highbridge.com
Number of
Shares:  500,000                                                                 
Number of
Warrants:  87,500                                                                 
Aggregate Purchase Price: $6,250,000

 
Delivery Instructions (if different than above):

c/o:  Bear Stearns
 

Address:  1 Matratech Center, 20th Floor
 

Brooklyn, NY  11201
 

Telephone No.:  212-272-3915
 

Facsimile No.:
   

Other Special Instructions:  Attn:  Elanna Bradley
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
ARDSLEY PARTNERS FUND II, L.P.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Partner
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  126,500                                                                 
Number of
Warrants:  22,138                                                                 
Aggregate Purchase Price: $1,581,250

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
ARDSLEY PARTNERS INSTITUTIONAL FUND, L.P.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Partner
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  81,800                                                                 
Number of
Warrants:  14,315                                                                 
Aggregate Purchase Price: $1,022,500

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
ARDSLEY PARTNERS RENEWABLE FUND, L.P.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Partner
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  68,300                                                                 
Number of
Warrants:  11,953                                                                 
Aggregate Purchase Price: $853,750

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
ARDSLEY OFFSHORE FUND, LTD.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Agent / Advisor
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  88,500                                                                 
Number of
Warrants:  15,488                                                                 
Aggregate Purchase Price: $1,106,250

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
ARDSLEY RENEWABLE ENERGY OFFSHORE FUND, LTD.
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Director
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  116,100                                                                 
Number of
Warrants:  20,318                                                                 
Aggregate Purchase Price: $1,451,250

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
MARION LYNTON                                                                 
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Agent / Advisor
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  3,200                                                                 
Number of
Warrants:  560                                                                 
Aggregate Purchase Price: $40,000

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
HFR HE ARDSLEY MASTER TRUST
 
By:             /s/ Steve
Napoli                                                    
Name:Steve
Napoli                                                                 
Title:             Agent / Advisor
Address: 262 Harbor
Drive                                                                 
 4th Floor                                                    
 Stamford, CT  06902                                                    
Telephone
No.:                                                                 203-355-0700
Facsimile
No.:  203-355-0715                                                                 
Email Address: steve@adrsley.com
Number of
Shares:  15,600                                                                 
Number of
Warrants:  2,730                                                                 
Aggregate Purchase Price: $195,000

 
Delivery Instructions (if different than above):

c/o:  Ardsley Partners
 

Address:
262 Harbor Drive, 4th Floor

Stamford, CT  06902
 

Telephone No.:  203-355-0700
 

Facsimile No.:  203-355-0715
 

Other Special Instructions:  n/a
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
HUDSON BAY OVERSEAS FUND LTD
 
By:             /s/ Yoav
Roth                                                    
Name:Yoav Roth                                                                 
Title:             Principal & Portfolio Manager
Address: 120 Broadway, 40th Floor
 New York, NY  10271                                                    
Telephone
No.:                                                                 212-571-1244
Facsimile
No.:  212-571-1279                                                                 
Email Address: investments@hudsonbaycapital.com
Number of
Shares:  545,600                                                                 
Number of
Warrants:  95,480                                                                 
Aggregate Purchase Price: $6,820,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
HUDSON BAY FUND
LTD                                                                 
 
By:             /s/ Yoav
Roth                                                    
Name:Yoav Roth                                                                 
Title:             Principal & Portfolio Manager
Address: 120 Broadway, 40th Floor
 New York, NY  10271                                                    
Telephone
No.:                                                                 212-571-1244
Facsimile
No.:  212-571-1279                                                                 
Email Address: investments@hudsonbaycapital.com
Number of
Shares:  334,400                                                                 
Number of
Warrants:  58,520                                                                 
Aggregate Purchase Price: $4,180,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Portside Growth and Opportunity Fund
 
By:             /s/ Jeff
Smith                                                    
Name:Jeff Smith                                                                 
Title:             Authorized Signatory
Address:
Portside Growth and Opportunity Fund
c/o Ramius Capital Group
666 Third Avenue, 26th Floor
 New York, NY  10271                                                    
Telephone
No.:                                                                 (212)
845-7955
Facsimile No.:  (212)
201-4802                                                                 
Email Address: jsmith@ramius.com
olittman@raimus.com
Number of
Shares:  480,000                                                                 
Number of
Warrants:  84,000                                                                 
Aggregate Purchase Price: $6,000,000

 
Delivery Instructions (if different than above):

c/o:
 

 
Address:  **PLEASE SEE ATTACHED FOR DELIVERY INSTRUCTIONS**



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Empire Capital Partners,
LTD                                                                 
 
By:             /s/ Peter J.
Richards                                                    
Name:Peter J.
Richards                                                                 
Title:             Managing Member of Empire Capital Management, LLC (investment
manager to Empire Capital Partners, LTD)
Address: One Gorham Island, Suite 201
 Westport, CT  06880 USA
Telephone
No.:                                                                 203-454-1019
Facsimile No.:
 203-454-1539                                                                 
Email Address: pjr@empirecapital.com
Number of
Shares:  144,600                                                                 
Number of
Warrants:  25,305                                                                 
Aggregate Purchase Price: $1,807,500

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Empire Capital Partners,
LP                                                                 
 
By:             /s/ Peter J.
Richards                                                    
Name:Peter J.
Richards                                                                 
Title:             Managing Member of Empire Capital Management, LLC (investment
manager to Empire Capital Partners, LP)
Address: One Gorham Island, Suite 201
 Westport, CT  06880 USA
Telephone
No.:                                                                 203-454-1019
Facsimile
No.:  203-454-1539                                                                 
Email Address: pjr@empirecapital.com
Number of
Shares:  155,400                                                                 
Number of
Warrants:  27,195                                                                 
Aggregate Purchase Price: $1,942,500

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 14, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Capital Ventures
International                                                                 
By:  Heights Capital Management, Inc.
its authorized
agent                                                                 
 
By:             /s/ Michael
Spolan                                                    
Name:Michael
Spolan                                                                 
Title:             General
Counsel                                                    
Address: c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, CA  94111
Telephone
No.:                                                                 415-403-6500
Facsimile
No.:  415-403-6525                                                                 
Email Address: Martin.Kobinger@sig.com
Number of
Shares:  300,000                                                                 
Number of
Warrants:  52,500                                                                 
Aggregate Purchase Price: $3,750,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Iroquois Masterfund,
Ltd.                                                                 
 
By:             /s/ John
Silverman                                                    
Name:John
Silverman                                                                 
Title:             Authorized
Signatory                                                    
Address: 641 Leigh
Ave.,                                                                 
New York, NY  10023                                                    
Telephone
No.:                                                                 212-924-3000
Facsimile No.:                                                                 
Email Address: JSilverman@____.com
Number of
Shares:  300,000                                                                 
Number of
Warrants:  52,500                                                                 
Aggregate Purchase Price: $3,750,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement






--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Kingdon
Associates                                                                 
 
By:             /s/ Alan
Winters                                                    
Name:Alan
Winters                                                                 
Title:             Chief Operating
Officer                                                    
Address: 152 West 57th Street, 50th Floor
 New York, NY  10019                                                    
Telephone No.:                                                                 
Facsimile No.:                                                                 
Email Address:                                                                 
Number of
Shares:  72,600                                                                 
Number of
Warrants:  12,705                                                                 
Aggregate Purchase Price: $907,500

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

 
Other Special Instructions:  Attn:  Alfred Barbagallo



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
M. Kingdon Offshore
Ltd.                                                                 
 
By:             /s/ Alan
Winters                                                    
Name:Alan
Winters                                                                 
Title:             Chief Operating
Officer                                                    
Address: 152 West 57th Street, 50th Floor
 New York, NY  10019                                                    
Telephone No.:                                                                 
Facsimile No.:                                                                 
Email Address:                                                                 
Number of
Shares:  217,350                                                                 
Number of
Warrants:  38,036                                                                 
Aggregate Purchase Price: $2,716,875

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Kingdon Family Partnership, L.P.
 
By:             /s/ Alan
Winters                                                    
Name:Alan
Winters                                                                 
Title:             Chief Operating
Officer                                                    
Address: 152 West 57th Street, 50th Floor
 New York, NY  10019                                                    
Telephone No.:                                                                 
Facsimile No.:                                                                 
Email Address:                                                                 
Number of
Shares:  10,050                                                                 
Number of
Warrants:  1,759                                                                 
Aggregate Purchase Price: $125,625

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Investcorp Interlachen Multi-Strategy
Master Fund
Limited                                                                 
By:  Interlachen Capital Group
LP,                                                                           
Authorized Signatory                                                    
 
By:             /s/ Gregg T.
Colburn                                                    
Name:Gregg T.
Colburn                                                                 
Title:             Authorized
Signatory                                                    
Address: Interlachen Capital Group LP
800 Nicollet Mall, Suite
2500                                                              
Minneapolis, MN  55402                                                    
Telephone No.: 612-659-4407 or 612-659-4450
Facsimile No.:  612-659-4457 or 612-659-4401
Email Address: gcolburn@interlachencapital.com
AND legal@interlachencapital.com
Number of
Shares:  200,000                                                                 
Number of
Warrants:  35,000                                                                 
Aggregate Purchase Price: $2,500,000

 
Delivery Instructions (if different than above):

c/o:Goldman Sachs & Co.
 

ATTN:  Steve Grandstrand
 

Address:  One New York Plaza
 

New York, NY  10004
 

Telephone No.: 212-357-7171
 

Facsimile No.:
212-357-0413
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
CD Investment Partners,
Ltd.:                                                                 
By:  Carpe Diem Capital Management LLC
Its:  Investment Advisor
 
By:             /s/ John
Ziegelman                                                    
Name:John
Ziegelman                                                                 
Title:             President                                                    
Address: 111 South Wacker Drive, Suite 3950
Chicago, IL  60606                                                    
Telephone
No.:                                                                 312-803-5010
Facsimile
No.:                                                                 312-803-5017
Email Address: john@cdcapital.com
Number of
Shares:  160,000                                                                 
Number of
Warrants:  28,000                                                                 
Aggregate Purchase Price: $2,000,000

 
Delivery Instructions (if different than above):

c/o:  Goldman Sachs & Co.
 

Address:  One New York Plaza, 48th Floor
 

New York, NY  10004
 

Telephone No.:  212-357-7172
 

Facsimile No.:
212-428-5806
 

 
Other Special Instructions: Deliver all original certificates

 
and Warrant to Goldman with a copy to the Purchaser



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Lagunitas Partners
LP                                                                 
 
By:             /s/ Jon D.
Gruber                                                    
Name:Gruber & McBaine Cap Mgmt.
Title:             General
Partner                                                    
Address: Gruber & McGaine Cap Mgmt.
50 Osgood Place – P4                                                    
San Francisco, CA  94133
Telephone
No.:                                                                 415-782-2606
Facsimile
No.:                                                                 415-981-6434
Email Address: chris@gmcm.com
Number of
Shares:  97,000                                                                 
Number of
Warrants:  16,975                                                                 
Aggregate Purchase Price: $1,272,500

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Gruber & McBaine International
 
By:             /s/ Jon D.
Gruber                                                    
Name:Gruber & McBaine Cap Mgmt.
Title:             Investment
Advisor                                                    
Address: Gruber & McGaine Cap Mgmt.
50 Osgood Place – P4                                                    
San Francisco, CA  94133
Telephone
No.:                                                                 415-782-2606
Facsimile
No.:                                                                 415-981-6434
Email Address: chris@gmcm.com
Number of
Shares:  7,000                                                                 
Number of
Warrants:  1,225                                                                 
Aggregate Purchase Price: $87,500

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Jon D. & Linda W. Gruber Trust
 
By:             /s/ Jon D.
Gruber                                                    
Name:Jon D.
Gruber                                                                 
Title:             Trustee
Address: Gruber & McGaine Cap Mgmt.
50 Osgood Place – P4                                                    
San Francisco, CA  94133
Telephone
No.:                                                                 415-782-2606
Facsimile
No.:                                                                 415-981-6434
Email Address: chris@gmcm.com
Number of
Shares:  56,000                                                                 
Number of
Warrants:  9,800                                                                 
Aggregate Purchase Price: $700,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
CaraCastle
Partners                                                                 
 
By:             /s/ Damien
Quinn                                                    
Name:Damien
Quinn                                                                 
Title:             Principal                                                    
Address: 14 The
Ridge                                                                 
Plandome, NY  11030                                                    
Telephone
No.:                                                                 (212)
619-0222
Facsimile
No.:                                                                 (212)
619-0244
Email Address: DQuinn@CaraCastle.com
Number of
Shares:  88,000                                                                 
Number of
Warrants:  15,400                                                                 
Aggregate Purchase Price: $1,100,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
MMCAP Int’l Inc.
SPC                                                                 
 
By:             /s/ Ben
Cubitt                                                    
Name:Ben Cubitt                                                                 
Title:             PM                                                    
Address: 90 Fort St., Box 32021
Grand Cayman,                                                    
 
Telephone
No.:                                                                 416-408-0998
Facsimile
No.:                                                                 416-352-7553
Email Address: bcubitt@hamcap.ky
Number of
Shares:  150,000                                                                 
Number of
Warrants:  26,250                                                                 
Aggregate Purchase Price: $1,875,000

 
Delivery Instructions (if different than above):

c/o:MMCAP Int’l Inc. SPC
 

Address: 161 Bay St., 5th Fl.
 

   Toronto
 

Telephone No.:
 

Facsimile No.:
 

 
Other Special Instructions:  Ask for Chris Smith



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Cranshire Capital,
L.P.                                                                 
 
By:             /s/ Mister D.
Kopine                                                    
Name:Mister D.
Kopine                                                                 
Title:             President – Downsview Capital
The General Partner                                                    
Address: 3100 Dundee Road, Suite 703
Northbrook, IL  60062                                                    
Telephone
No.:                                                                 847-562-4030
Facsimile
No.:                                                                 847-562-4031
Email Address: MKopine@crenshirecapital.com
Number of
Shares:  120,000                                                                 
Number of
Warrants:  21,000                                                                 
Aggregate Purchase Price: $1,500,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Enable Growth Partners
LP                                                                 
 
By:             /s/ Brendan
O’Neil                                                    
Name:Brendan
O’Neil                                                                 
Title:             President & Chief Investment Officer
Address: One Ferry Building, Suite 255
San Francisco, CA  94111
Telephone
No.:                                                                 415-677-1578
Facsimile
No.:                                                                 415-677-1580
Email Address: boneil@enablecapital.com
Number of
Shares:  100,000                                                                 
Number of
Warrants:  17,500                                                                 
Aggregate Purchase Price: $1,250,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement




--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
Crestview Capital Master,
LLC                                                                 
By:  Crestview Capital Partners, LLC
Its Sole Manager
 
By:             /s/ Robert
Hoyt                                                    
Name:Robert
Hoyt                                                                 
Title:             Manager                                                    
Address: 95 Revere
Drive                                                                 
Suite A
Northbrook, IL  60062                                                    
Telephone No.: (847) 559-0060
Facsimile No.:    (847) 559-5807
Email Address: adam@crestviewcap.com
Number of
Shares:  100,000                                                                 
Number of
Warrants:  17,500                                                                 
Aggregate Purchase Price: $1,250,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Investor Signature Page
 
By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of February 15, 2008 (the “Purchase
Agreement”) by and among EMCORE Corporation and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.
Name of Investor:
RHP Master Fund,
Ltd.                                                                 
By:  Rock Hill Investment Management, L.P.
By:  RHP General Partner, LLC
 
By:             /s/ Keith
Marlowe                                                    
Name:Keith
Marlowe                                                                 
Title:             Director                                                    
Address:
c/o Rock Hill Investment Management, LP
Three Bala Plaza – East, Suite 585
Bala Cynwyd,
PA  19004                                                                 
Telephone
No.:                                                                  610-949-9700
Facsimile
No.:                                                                   610-676-9600
Email Address: kmarlowe@rockhillfunds.com
Number of
Shares:  100,000                                                                 
Number of
Warrants:  17,500                                                                 
Aggregate Purchase Price: $1,250,000

 
Delivery Instructions (if different than above):

c/o:
 

Address:
 

 
 

Telephone No.:
 

Facsimile No.:
 

Other Special Instructions:
 



Exhibits:
 
A           Form of Warrant
B           Instruction Sheet for Investors
C           Opinion of Company Corporate Counsel
D           Company Transfer Agent Instructions
E           Form of Registration Rights Agreement
F           Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Exhibit A
 
FORM OF WARRANT
 
[See Attached]
 


--------------------------------------------------------------------------------



Exhibit B
 
INSTRUCTION SHEET FOR INVESTOR
 
(to be read in conjunction with the entire Securities Purchase Agreement)
 
A.
Complete the following items in the Securities Purchase Agreement:
 
1.
Complete and execute the Investor Signature Page.  The Agreement must be
executed by an individual authorized to bind the Investor.
 
2.
Exhibit B-1 - Stock Certificate Questionnaire:
     
Provide the information requested by the Stock Certificate Questionnaire;
 
3.
Exhibit B-2 - Registration Statement Questionnaire:
     
Provide the information requested by the Registration Statement Questionnaire.
 
4.
Exhibit B-3 - Investor Certificate:
     
Provide the information requested by the Investor Certificate.
 
5.
Return, via facsimile, the signed Securities Purchase Agreement including the
properly completed Exhibits B-1 through B-3, to:
   
Facsimile:
   
Telephone:
   
Attn:
 
6.
After completing instruction number five (5) above, deliver the original signed
Securities Purchase Agreement including the properly completed Exhibits  B-1
through B-3 to:
   
Address:
B.
Instructions regarding the wire transfer of funds for the purchase of the
Securities will be telecopied to the Investor by the Company at a later date.


--------------------------------------------------------------------------------



Exhibit B-1
 
EMCORE CORPORATION
 
STOCK CERTIFICATE QUESTIONNAIRE
 

 
Please provide us with the following information:
 
1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock and warrant certificate(s)).  You may use a
nominee name if appropriate:
 
2.
The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:
 
3.
The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:
                         
4.
The Tax Identification Number of the Registered Holder listed in response to
item 1 above:
 


--------------------------------------------------------------------------------



Exhibit B-2
 
EMCORE CORPORATION
 
REGISTRATION STATEMENT QUESTIONNAIRE
 
In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
 
1.           Please state your organization’s name exactly as it should appear
in the Registration Statement:
 


 
Except as set forth below, your organization does not hold any equity securities
of theCompany on behalf of another person or entity.
 
State any exceptions here:
 


 
If the Investor is not a natural person, please identify the natural person or
persons who willhave voting and investment control over the Securities owned by
the Investor:
 


 
2.  Address of your organization:
 


 


 
Telephone:  __________________________
 
Fax:  ________________________________
 
Contact Person:  _______________________
 
3.  Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its
affiliates?  (Include any relationships involving you or any of your affiliates,
officers, directors, or principal equity holders (5% or more) that has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.)
 
_______                      Yes                                _______                      No
 
If yes, please indicate the nature of any such relationship below:
 
4.  Are you the beneficial owner of any other securities of the
Company?  (Include any equity securities that you beneficially own or have a
right to acquire within 60 days after the date hereof, and as to which you have
sole voting power, shared voting power, sole investment power or shared
investment power.)
 
_______                      Yes                                _______                      No
 
If yes, please describe the nature and amount of such ownership as of a recent
date.
 




5.  Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.
 
State any exceptions here:
 




6.  Have you made or are you aware of any arrangements relating to the public
distribution of the Common Shares or Warrant Shares pursuant to the Registration
Statement?
 
_______                      Yes                                _______                      No
 
If yes, please describe the nature and amount of such arrangements.
 
7.           FINRA Matters
 
(a)           State below whether (i) you or any associate or affiliate of yours
are a member of the FINRA, a controlling shareholder of an FINRA member, a
person associated with a member, a direct or indirect affiliate of a member, or
an underwriter or related person with respect to the proposed offering; (ii) you
or any associate or affiliate of yours owns any stock or other securities of any
FINRA member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any FINRA
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.
 
Yes: __________
No: __________



If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:
 
If you answer “no” to Question 7(a), you need not respond to Question 7(b).
 
(b)           State below whether you or any associate or affiliate of yours has
been an underwriter, or a controlling person or member of any investment banking
or brokerage firm which has been or might be an underwriter for securities of
the Corporation or any affiliate thereof including, but not limited to, the
common stock now being registered.
 
Yes: __________
No: __________



If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.
 






--------------------------------------------------------------------------------



ACKNOWLEDGEMENT
 
The agrees to provide the Company and the Company’s counsel any and all such
further information regarding the undersigned promptly upon request in
connection with the preparation, filing, amending, and supplementing of the
Registration Statement (or any prospectus contained therein).  The undersigned
hereby consents to the use of all such information in the Registration
Statement.
 
The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.
 
The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the information provided by the undersigned
hereunder for use in the Registration Statement, when it becomes effective,
either contains an untrue statement of a material fact or omits to state a
material fact required to be stated in the Registration Statement or necessary
to make the statements in the Registration Statement not misleading.  The
undersigned represents and warrants that all information it provides to the
Company and its counsel is currently materially accurate and complete, and
agrees during the Effectiveness Period and any additional period in which the
undersigned is making sales of Shares under and pursuant to the Registration
Statement, to promptly notify the Company of any misstatement of a material fact
with respect to such information provided by the undersigned hereunder in the
Registration Statement, and of the omission of any material fact necessary to
make such statements not misleading.
 
Dated:  __________
 
______________________________
Name
______________________________
Signature
______________________________
Name and Title of Signatory


--------------------------------------------------------------------------------



Exhibit B-3
 
EMCORE CORPORATION
 
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
 
TRUST, FOUNDATION AND JOINT INVESTORS
 
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
 
CERTIFICATE
 
The undersigned certifies that the representations and responses below are true
and accurate:
 
(a)           The Investor has been duly formed and is validly existing and has
full power and authority to invest in the Company.  The person signing on behalf
of the undersigned has the authority to execute and deliver the Securities
Purchase Agreement on behalf of the Investor and to take other actions with
respect thereto.
 
(b)           Indicate the form of entity of the undersigned:
 
____                      Limited Partnership
 
____                      General Partnership
 
____                      Limited Liability Company
 
____                      Corporation
 
____                      Revocable Trust (identify each grantor and indicate
under what circumstances the trust is revocable by the grantor):
 


(Continue on a separate piece of paper, if necessary.)
 
____                      Other type of Trust (indicate type of trust and, for
trusts other than pension trusts, name the grantors and beneficiaries):
 


(Continue on a separate piece of paper, if necessary.)
 
____                      Other form of organization (indicate form of
organization ().
 
(c)           Indicate the approximate date the undersigned entity was formed:.
 
(d)           In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status.  Please initial each category
applicable to you as an investor in the Company.
 
___
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
     
___
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
     
___
3.
An insurance company as defined in Section 2(13) of the Securities Act;
     
___
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
     
___
5.
A Small Business Investment Company licensed by the U.S.  Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
     
___
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
     
___
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
     
___
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
     
___
9.
Any partnership or corporation or any organization described in
Section 501(c)(3) of the Internal Revenue Code or similar business trust, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000;
     
___
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule  506(b)(2)(ii) of the Exchange Act;
     
___
11.
An entity in which all of the equity owners qualify under any of the above
subparagraphs.  If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies: 
(Continue on a separate piece of paper, if necessary.)
     

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.
 


 
Dated:__________________________, 2008
   
Print Name of Investor
   
Name:
Title:
(Signature and title of authorized officer, partner or trustee)


--------------------------------------------------------------------------------



Exhibit C-1
 
OPINION OF JONES DAY
 
We have acted as special counsel for Emcore Corporation, a New Jersey
corporation (the “Company”), in connection with the purchase from the Company by
the several purchasers named in Schedule A attached hereto (collectively, the
“Purchasers”) of common stock, no par value, of the Company (the “Common Stock”)
and warrants to acquire additional shares of Common Stock, pursuant to the Stock
Purchase Agreement dated as of February 15, 2008 (the “Stock Purchase
Agreement”), by and among the Company and the Purchasers.  This letter is
furnished to the Purchasers pursuant to Section 2.2(a)(iii) of the Stock
Purchase Agreement.  Except as otherwise defined herein, terms used in this
letter are used as defined in the Stock Purchase Agreement.
 
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed relevant or necessary
for purposes of such opinions.  Based on the foregoing, and subject to the
further limitations, qualifications and assumptions set forth herein, we are of
the opinion that:
 
1.  
Assuming that (a) the Company is a corporation existing and in good standing
under the laws of State of New Jersey and (b) the Stock Purchase Agreement and
the Registration Rights Agreement dated as of February 15, 2008 (the
“Registration Rights Agreement”) by and among the Company and the Purchasers (i)
have been (A) authorized by all necessary corporate action of the Company and
(B) executed and delivered by the Company under the laws of the State of New
Jersey and (ii) do not violate the laws of the State of New Jersey, each of the
Stock Purchase Agreement and the Registration Rights Agreement constitutes a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 
2.  
No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance of the Stock Purchase Agreement and the
Registration Rights Agreement by the Company, or in connection with the issuance
or sale of the Common Stock and the Warrants by the Company to the Purchasers,
except as may be required under (i) state securities or blue sky laws or (ii)
the Securities Act of 1933 (the “Securities Act”) or the Securities Exchange Act
of 1934.

 
3.  
The execution, delivery and performance of the Stock Purchase Agreement and the
Registration Rights Agreement by the Company, the issuance and sale of the
Common Stock and the Warrants by the Company and compliance with the terms and
provisions of the Stock Purchase Agreement and the Registration Rights Agreement
by the Company will not violate any law or regulation known to us to be
generally applicable to transactions of this type, or any order or decree of any
court, arbitrator or governmental agency that is binding upon the Company or its
property  (this opinion being limited to (i) those orders and decrees identified
on Exhibit A attached hereto, and (ii) in that we express no opinion with
respect to any violation not readily ascertainable from the face of any such
order or decree).

 
4.  
It is not necessary in connection with the offer and sale of the Common Stock
and the Warrants to the Purchasers under the Stock Purchase Agreement to
register the Common Stock or the Warrants under the Securities Act.

 
5.  
The Company is not required to register as an “investment company,” as such term
is defined in the Investment Company Act of 1940.

 
The opinions set forth above are subject to the following limitations,
qualifications and assumptions:
 
We have assumed, for purposes of the opinions expressed herein, the legal
capacity of all natural persons executing documents, the genuineness of all
signatures, the authenticity of original and certified documents and the
conformity to original or certified copies of all copies submitted to us as
conformed or reproduction copies.  For the purposes of the opinions expressed
herein, we also have assumed that each of the Purchasers has authorized,
executed and delivered the documents to which each of them is a party and that
each of such documents is the valid, binding and enforceable obligation of each
of the Purchasers.
 
As to facts material to the opinions and assumptions expressed herein, we have,
with your consent, relied upon oral or written statements and representations of
officers and other representatives of the Company and others, including the
representations and warranties of the Company in the Stock Purchase
Agreement.  We have not independently verified such matters.
 
Our opinions set forth in paragraph 1 above with respect to the enforceability
of the documents referred to in such opinions are subject to: (i) bankruptcy,
insolvency, reorganization, fraudulent transfer and fraudulent conveyance,
voidable preference, moratorium or other similar laws, and related regulations
and judicial doctrines from time to time in effect, relating to or affecting
creditors’ rights and remedies generally; (ii) the effect of general principles
of equity, whether enforcement is considered in a proceeding in equity or at law
(including the possible unavailability of specific performance or injunctive
relief), concepts of materiality, good faith and fair dealing and the discretion
of the court before which any proceeding may be brought; (iii) the qualification
that we express no opinion as to the validity, binding effect or enforceability
of any provision in any document or security (A) relating to indemnification,
contribution or exculpation that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) or (B) that imposes payment obligations at a
rate or in an amount that a court would determine in the circumstances under
applicable law to be commercially unreasonable or a penalty or a forfeiture; and
(iv) the qualification that to the extent any opinion relates to the
enforceability of the choice of New York law and choice of New York forum
provisions of the documents or securities referred to therein, our opinion is
rendered in reliance upon N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 2001)
and N.Y. C.P.L.R. 327(b) (McKinney 2001), and that such enforceability may be
limited by public policy considerations.
 
With respect to our opinions in paragraph 3 above, we express no opinion as to
state securities or “blue sky” laws.
 
In rendering the opinions set forth in paragraph 4 above, we have assumed: (i)
that the offer and sale of the Common Stock and the Warrants will be conducted
solely in the manner contemplated by the Stock Purchase Agreement; and (ii) the
accuracy and completeness of the respective representations and warranties of
the Company and the Purchasers and compliance with their respective covenants
and agreements as set forth in the Stock Purchase Agreement.
 
The opinions expressed herein are limited to (i) the federal securities laws of
the United States of America and (ii) the laws of the State of New York, in each
case as currently in effect, and we express no opinion as to the effect of the
laws of any other jurisdiction on the opinions expressed herein.
 
We express no opinion as to the compliance or noncompliance, or the effect of
the compliance or noncompliance, of each of the addressees or any other person
or entity with any state or federal laws or regulations applicable to each of
them by reason of their status as or affiliation with a federally insured
depository institution.  Our opinions are limited to those expressly set forth
herein, and we express no opinions by implication.
 
This letter is furnished by us to you solely for the benefit of the Purchasers
and solely with respect to the purchase of the Common Stock and Warrants from
the Company by the Purchasers, upon the understanding that we are not hereby
assuming any professional responsibility to any other person whatsoever, and
that this letter is not to be used, circulated, quoted or otherwise referred to
for any other purpose.
 


 

               

                  
                  C-2-                
                

             
        
      
    


--------------------------------------------------------------------------------



Exhibit C-2
 
OPINION OF DILLON, BITAR & LUTHER, L.L.C.
 
The opinion of Dillon, Bitar & Luther, L.L.C. shall be substantially in the form
of the following paragraph and subject to customary exceptions and
qualifications.
 
1.           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of New Jersey, with corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Public Fillings and to enter into and perform its
obligations under this Agreement.
 
2.           The Company has all necessary corporate power and authority to
execute and deliver the Transaction Documents, to perform its obligations
thereunder to issue the Notes and to consummate the other Transactions.
 
3.           Each of the Stock Purchase Agreement and Registration Rights
Agreement has been duly authorized, executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms.
 
4.           The Company has all necessary power and authority to execute, issue
and deliver the Warrants; the Warrants have been duly authorized for issuance
and sale by the Company, will be in the form contemplated by the Warrant and,
when executed, countersigned and issued in accordance with the terms of the
Warrant and delivered to and paid for by the Purchasers pursuant to the Purchase
Agreements, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.
 
5.           The Company has all necessary power and authority to issue and
deliver the Warrant Shares; the Warrant Shares have been duly reserved for
issuance by the Company provided that such opinion may be based solely on the
number of Warrant Shares issuable as of the Closing Date, without regard to the
anti-dilution provisions of the Warrants, and, assuming any additional Warrant
Shares which are issuable based on such anti-dilution provisions have been duly
reserved for issuance by the Company, Warrant Shares, when issued in accordance
with the Warrant, will be validly issued, fully paid and nonassessable; and such
Warrant Shares will be issued in compliance with federal and state securities
laws.
 
6.           The Company has all necessary power and authority to issue and
deliver the shares of Common Stock; the shares of Common Stock have been duly
authorized, and, when duly issued and delivered to holders of the Common Stock,
the Common Stock will be duly and validly issued, fully paid and nonassessable
and will be issued in compliance with federal and state securities laws.
 
7.           The execution and delivery of the Transaction Documents by the
Company, the performance by the Company of its obligations thereunder (other
than performance by the Company of its obligations under the indemnification
sections of such agreements, as to which no opinion need be rendered), including
the issuance and sale of the Securities and the issuance of the Warrant Shares
upon conversion of the Warrants (i) will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary;
(ii)  will not result in any violation of any federal or New Jersey law or, to
the best knowledge of such counsel any administrative regulation or
administrative or court decree, applicable to the Company or any of its
subsidiaries; or (iii) will not require any consent, approval, authorization or
other order of, or registration or filing with, any court or other governmental
or regulatory authority or agency, except (i) with respect to the transactions
contemplated by the Resale Registration Rights Agreement as may be required
under the Securities Act and the Exchange Act, (ii) as required by the state
securities or “blue sky” laws and (iii) for such consents, approvals,
authorizations, orders, filings or registrations which have been obtained or
made.
 


 

               

                  
                  C-2-                
                

             
        
      
    


--------------------------------------------------------------------------------



Exhibit D
 
COMPANY TRANSFER AGENT INSTRUCTIONS
 
[COMPANY TRANSFER AGENT]
[ADDRESS]
Attention:                                [_________], Account Representative
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement, dated as of
[January __], 2008 (the “Agreement”), by and among EMCORE Corporation (the
“Company”), and the investors named on the Schedule of Investors attached
thereto (collectively, the “Holders”), pursuant to which the Company is issuing
to the Holders shares (the “Common Shares”) of Common Stock of the Company, no
par value (the “Common Stock”), and Warrants (the “Warrants”), which are
exercisable into shares of Common Stock.
 
In connection with the consummation of the transactions contemplated by the
Agreement, this letter shall serve as our irrevocable authorization and
direction to you:
 
(i)           to issue an aggregate of _______ shares of our Common Stock in the
names and denominations set forth on Annex I attached hereto. The certificates
should bear the legend set forth on Annex II attached hereto and “stop transfer”
instructions should be placed against their subsequent transfer.  Kindly deliver
the certificates to the respective delivery addresses set forth on Annex I via
hand delivery or overnight courier.  We confirm that these shares will be
validly issued, fully paid and non-assessable upon issuance; and
 
(ii)           to issue (provided that you are the transfer agent of the Company
at such time) certificates for shares of Common Stock upon transfer or resale of
the Common Shares and receipt by you of certificate(s) for the Common Shares so
transferred or sold (duly endorsed or accompanied by stock powers duly endorsed,
in each case with signatures guaranteed and otherwise in form eligible for
transfer).
 
(iii)           to issue (provided that you are the transfer agent of the
Company at such time) shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex II, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon.
 
You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Common Shares and the Warrant Shares are eligible for sale in
conformity with Rule 144(k) (or Rule 144 after February 15, 2008) under the
Securities Act (“Rule 144”) and (b) if applicable, a copy of such registration
statement, then, unless otherwise required by law, within three (3) business
days of your receipt of certificates representing the Common Shares and the
Warrant Shares, you shall issue the certificates representing the Common Shares
and the Warrant Shares to the Holders or their transferees, as the case may be,
registered in the names of such Holders or transferees, as the case may be, and
such certificates shall not bear any legend restricting transfer of the Common
Shares and the Warrant Shares thereby and should not be subject to any
stop-transfer restriction.  Any certificates tendered for transfer shall be
endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect transfer.
 
A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the SEC under the Securities Act is
attached hereto as Annex III.
 
Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact our counsel, [____________], Esq., at
[(___) ___-____].
 

 
Very truly yours,
 
EMCORE CORPORATION
 
By:                                                                
 
Name:
 
Title:
THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this ___ day of February, 2008
   
[COMPANY TRANSFER AGENT]
 
By:                                                                
Name:                                                             
Title:                                                             

 
Enclosures
 
 



               

                  
                  D-                
                

             
        
      
    


--------------------------------------------------------------------------------





 
Exhibit E
 


 
FORM OF LOCK-UP AGREEMENT
February __, 2008
 
Emcore Corporation
10420 Research Road, SE
Albuquerque, new Mexico 87123


 
Re:  EMCORE Corporation – Lock-Up Agreement

 
Dear Sirs:
 
This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement (the "Purchase Agreement"), dated as of February
__, 2008 by and among EMCORE Corporation (the "Company") and the investors party
thereto (the "Buyers"), with respect to the issuance of (i) shares of the
Company's common stock, no par value per share (the "Common Stock") and (ii)
warrants which will be exercisable to purchase shares of Common
Stock.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Purchase Agreement.  This Lock-Up
Agreement is one of a series of Lock-Up Agreements being executed and delivered
on the date hereof by the executive officers of the Company (i.e. Reuben
Richards, Hong Hou, Adam Gushard, Keith Kosco and John Iannelli) (collectively,
the “Lock-Up Agreements”)
 
In order to induce the Buyers to enter into the Purchase Agreement, the
undersigned agrees that, commencing on the date hereof and ending on the date
that is thirty (30) calendar days after the earlier of (i) the Effective Date
and (ii) the last day of the Registration Period (the "Lock-Up Period"), the
undersigned will not (i) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any
securities of the Company, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities and Exchange Act of 1934, as amended and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to any securities of the Company owned directly by the undersigned
(including holding as a custodian) or with respect to which the undersigned has
beneficial ownership within the rules and regulations of the Securities and
Exchange Commission, in each case, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any securities of the Company, owned directly by
the undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities and Exchange Commission, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, (collectively, the
"Undersigned’s Shares").
 
The foregoing restriction is expressly agreed to preclude the undersigned or any
affiliate of the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Undersigned’s Shares even if the Undersigned’s
Shares would be disposed of by someone other than the undersigned.  Such
prohibited hedging or other transactions would include, without limitation, any
short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Undersigned’s
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Undersigned’s Shares.
 
Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value.  For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first
cousin.  The undersigned now has, and, except as contemplated by clauses (i) and
(ii) above, for the duration of this Lock-Up Agreement will have, good and
marketable title to the Undersigned’s Shares, free and clear of all liens,
encumbrances, and claims whatsoever.  The undersigned also agrees and consents
to the entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the Undersigned’s Shares except in compliance
with the foregoing restrictions.  Further, the following shall not be subject to
this Lock-Up Agreement: (i) [Richards only] an aggregate of up to 100,000 of the
Undersigned’s Shares issued upon the exercise of stock options outstanding on
the date hereof, and (ii) the portion of an aggregate of 200,000 shares of the
Company’s common stock for all Lock-Up Agreements allocated to the undersigned
by action of the Board of Directors of the Company.
 
Nothing contained in this letter agreement shall restrict, or be deemed to
restrict, the undersigned from entering into any plan adopted and established
pursuant to Rule 10b5-1 under the Securities Exchange Act of 1934, as amended,
so long as no transactions in the Company’s securities occur pursuant to such
plan prior to the expiration of the Lock-Up Period.
 
The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
 
This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.
 
This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied.  In furtherance of the foregoing, the internal laws
of the State of New York will control the interpretation and construction of
this Lock-Up Agreement, even if under such jurisdiction's choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply.
 
The Company hereby appoints [______________________________], as its agent for
service of process in New York.  The undersigned hereby appoints
[______________________________], as its agent for service of process in New
York.
 


 
 
Very truly yours,

 
 
______________________________

 
Exact Name of Stockholder

 
 
______________________________

 
Authorized Signature

 
 
______________________________

 
Title



 
Agreed to and Acknowledged:



 
EMCORE CORPORATION





 
By:  _______________________

 
       Name:

 
       Title:

 


 


 



               

                  
                  D-                
                

             
        
      
    


--------------------------------------------------------------------------------



ANNEX I
 
SCHEDULE OF INVESTORS
 
Investor
Registered Holder
Shares
Warrants
Purchase Price
Contact Details and Mailing
Polar Capital
 
           840,000
            147,000
 $ 10,500,000
   
Altairis Offshore
        283,100
          49,543
          $3,538,750
BMO Nesbitt Burns Inc
Account Reference: 402-20080, Altairis Offshore
1 First Canadian Place, 35th Floor
Toronto, ON  M5X 1H3
Attn: Jennifer Scotland, 416-359-4972
 
Altairis Investments, LP
          54,400
            9,520
            $680,000
BMO Nesbitt Burns Inc
Account Reference: 402-20055, Altairis Offshore
1 First Canadian Place, 35th Floor
Toronto, ON  M5X 1H3
Attn: Jennifer Scotland, 416-359-4972
 
Altairis Offshore Levered
        502,500
          87,938
          $6,281,250
BMO Nesbitt Burns Inc
Account Reference: 402-20486,  Altairis Offshore
1 First Canadian Place, 35th Floor
Toronto, ON  M5X 1H3
Attn: Jennifer Scotland, 416-359-4972
Quercus Trust
The Quercus Trust
        752,000
              131,600
          9,400,000
1835 Newport Blvd, A109
PMB 467
Costa Mesa, CA 92627
(949) 631-6723
Marathon
Marathon Global Equity Master Fund, Ltd.
        600,000
              105,000
          7,500,000
Goldman, Sachs & Co.
30 Hudson Street
Jersey City, NJ 07302
212-381-4422
UBS O'Connor
UBS O'Connor LLC F/B/O: O'Connor Pipes Corporate Strategies Master Limited
        336,000
          58,800
          4,200,000
UBS O'Connor LLC
One North Wacker Drive, 32nd floor
Chicago, IL 60614
Attn: Robert Murray
 
UBS O'Connor LLC F/B/O: O'Connor Global Convertible Arbitrage Master Limited
        210,560
          36,848
          2,632,000
UBS O'Connor LLC
One North Wacker Drive, 32nd floor
Chicago, IL 60614
Attn: Robert Murray
 
UBS O'Connor LLC F/B/O: O'Connor Global Convertible Arbitrage II Master Limited
          13,440
            2,352
            168,000
UBS O'Connor LLC
One North Wacker Drive, 32nd floor
Chicago, IL 60614
Attn: Robert Murray
Tocqueville
Tocqueville Fund
        225,000
          39,375
          2,812,500
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Tocqueville Amerique
          45,000
            7,875
            562,500
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Montber S.A. Income
        190,000
          33,250
          2,375,000
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Thorn Limited
          35,000
            6,125
            437,500
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
 
Kalunbourg Limited
          15,000
            2,625
            187,500
Tocqueville Asset Management
40 West 57th Street, 19th Floor
New York, NY 10019
Highbridge
Highbridge International LLC, by: Highbridge Capital Management LLC, its trading
manager
        500,000
          87,500
          6,250,000
Bear Stearms
1 Metrotech Center, 20th Floor
Brooklyn, NY 11201
212-272-3915
Attn: Elanna Bradley
Ardsley
Ardsley Partners Fund II, LP
        126,500
          22,138
          1,581,250
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Partners Institutional Fund, LP
          81,800
          14,315
          1,022,500
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Partners Renewable Energy Fund, LP
          68,300
          11,953
            853,750
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Offshore Fund, Ltd
          88,500
          15,488
          1,106,250
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Ardsley Renewable Energy Offshore Fund, Ltd
        116,100
          20,318
          1,451,250
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
Marion Lynton
            3,200
              560
              40,000
262 Harbor Drive, 4th floor
Stamford, CT 06902
 
HFR HE Ardsley Master Trust
          15,600
            2,730
            195,000
262 Harbor Drive, 4th floor
Stamford, CT 06902
Hudson Bay
Hudson Bay Overseas Fund Ltd
        545,600
          95,480
          6,820,000
120 Broadway, 40th floorNew York, NY 10271
 
Hudson Bay Fund LP
        334,400
          58,520
  4,180,000
120 Broadway, 40th floor
New York, NY 10271
Ramius
Portside Growth & Opportunity Fund
        480,000
          84,000
          6,000,000
David Larrauri
Account Manager
Prime Brokerage
Global Equity Finance
CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street, 3rd floor
New York, NY 10013
Tel 212-723-5902
Empire
Empire Capital Partners, Ltd
        155,400
          27,195
          1,942,500
Empire Capital Management, LLC
One Gorham Island, Suite 201
Westport, CT 06880
203-454-1019
 
Empire Capital Partners, Lp
        144,600
          25,305
          1,807,500
Empire Capital Management, LLC
One Gorham Island, Suite 201
Westport, CT 06880
203-454-1019
Heights
Capital Ventures International
        300,000
          52,500
          3,750,000
Heights Capital Management
101 California Street, Suite 3250
San Francisco, CA 94111
Iroquois
Iroquois Master Fund Ltd.
        300,000
          52,500
          3,750,000
641 Lexinton Avenue, 35th floor
New York, NY 10022
Kingdon
Kingdon Associates
          72,600
          12,705
            907,500
152 West 57th Street, 50th Floor
New York, Ny 10019
 
M. Kingdon Offshore Ltd.
        217,350
          38,036
          2,716,875
152 West 57th Street, 50th Floor
New York, Ny 10019
 
Kingdon Family Partnership, L.P.
10,050
     1,759
       125,625
152 West 57th Street, 50th Floor
New York, Ny 10019
Interlachen
Investcorp Interlachen Multi-Strategy Master Fund Limited
        200,000
          35,000
          2,500,000
Interlachen Capital Group LP
800 Nicolet Mall, Suite 2500
Minneapolis, MN 55402
CD Capital
Carpe Diem Capital Management LLC, c/o Goldman Sachs & Co
        160,000
          28,000
          2,000,000
Purchaser:
Carpe Diem Capital Management LLC
111 South Wacker Drive, Suite 3950
Chicago, IL 60606
Tel :312-803-5010
 
Goldman, Sachs & Co
One New York Plaza, 48th Floor
New York, NY 10004
Tel: 212-357-7172
Fax: 212-428-5806
Gruber
Lagunitas Partners LP
          97,000
          16,975
          1,212,500
Gruber & McBaine Capital Management
50 Osgood Place, PH
San Francisco, CA 94133
 
Gruber & McBaine International
            7,000
            1,225
              87,500
Gruber & McBaine Capital Management
50 Osgood Place, PH
San Francisco, CA 94133
 
Jon D & Linda W Gruber Trust
         56,000
           9,800
700,000
Gruber & McBaine Capital Management
50 Osgood Place, PH
San Francisco, CA 94133
Cara Castle
Cara Castle Partners
        88,000
          15,400
          1,100,000
14 The Ridge
Plandome, NY 11030
MM Capital
MMCAP Int'l Inc SPC
        150,000
          26,250
          1,875,000
MMCAP Int'l Inc SPC
90 Fort St, Box 32021
Grand Cayman
Cayman Islands
Cranshire
Cranshire Capital, L.P.
        120,000
          21,000
          1,500,000
3100 Dundee Road, Suite 703
NorthBreek, IL
Enable
Enable Growth Partners
        100,000
          17,500
          1,250,000
One Ferry Building, Suite 255
San Francisco, CA 94111
Crestview
Crestview Capital Master, LLC
By: Crestview Capital Partners, LLC, its Sole Manager
        100,000
          17,500
          1,250,000
95 Revere Drive, Suite A
Northbrook, IL 60062
Rock Hill Investment Management, LP
                RHP Master Fund, Ltd.
                    100,000
          17,500
          1,250,000
c/o Rock Hill Investment Management, LP
Three Bala Plaza - East, Suite 585
Bala Cynwyd, PA 19004






               

                  
                  D-                
                

             
        
      
    


--------------------------------------------------------------------------------



ANNEX II
 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To:  EMCORE Corporation
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
EMCORE Corporation, a New Jersey corporation (the “Company”).  Capitalized terms
used herein and not otherwise defined have the respective meanings set forth in
the Warrant.
 
(1)           The Warrant is currently exercisable to purchase a total of
______________ Warrant Shares.
 
(2)           The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):
 
____
“Cash Exercise” under Section 10
____
“Cashless Exercise” under Section 10
   

(4)           If the holder has elected a Cash Exercise, the holder shall pay
the sum of $____________ to the Company in accordance with the terms of the
Warrant.
 
(5)           Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.
 
(6)           Following this exercise, the Warrant shall be exercisable to
purchase a total of ______________ Warrant Shares.
 

       
Dated: ,
 
Name of Holder:
             
(Print)                                                                
             
By:                                                                
     
Name:                                                                
     
Title:                                                                
             
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
ACKNOWLEDGED AND AGREED TO
this ___ day of ___________, 200_
   
EMCORE CORPORATION
   
By:                                                                
Name:
Title:



 

               

                  
                  D-                
                

             
        
      
    


--------------------------------------------------------------------------------



ANNEX III
 
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT
 
[COMPANY TRANSFER AGENT]
[ADDRESS]
Attention:                                [_________], Account Representative
 
Re:           EMCORE Corporation
 
Ladies and Gentlemen:
 
We are counsel to EMCORE Corporation, a New Jersey corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement, dated as of January __, 2008 (the “Securities Purchase
Agreement”), entered into by and among the Company and the buyers named therein
(collectively, the “Purchasers”) pursuant to which the Company issued to the
Purchasers shares of Common Stock of the Company, no par value (the “Common
Shares”) and Warrants (the “Warrants”), which are exercisable into shares of
Common Stock (the “Warrant Shares”).  Pursuant to the Securities Purchase
Agreement, the Company agreed to register the resale of the Common Shares and
the Warrant Shares (collectively, the “Registrable Securities”) under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the Company’s obligations under the Securities Purchase Agreement,
on                       , 2008, the Company filed a Registration Statement on
Form S-3 (File No. 333-                      ) (the “Registration Statement”)
with the Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names each of the Purchasers as a selling
shareholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at
              [a.m.][p.m.] on                       , 2008, and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.
 
This letter shall serve as our standing notice to you that the Common Shares and
the Warrant Shares may be freely transferred by the Purchasers pursuant to the
Registration Statement so long as the Holders certify they will comply with the
plan of distribution description in connection with sales or transfers of the
Common Shares and the Warrant Shares set forth in the Registration Statement and
with the prospectus delivery requirements of the Securities Act, to the extent
such delivery requirement are applicable. You need not require further letters
from us to effect any future legend-free issuance or reissuance of shares of the
Common Shares and the Warrant Shares to the Purchasers or the transferees of the
Purchasers, as the case may be, as contemplated by the Company’s Irrevocable
Transfer Agent Instructions dated                      , 2008.
 

               

                  
                  D-                
                

             
        
      
    


--------------------------------------------------------------------------------



Schedule 3.1(f)
 
CAPITALIZATION
 
 
As of February 14, 2008.
 
Preferred Stock, $0.0001 par:  5,882,000 shares authorized, no shares
outstanding.
 
Common Stock, no par value:  100,000,000 shares authorized, 64,321,018 shares
issued and 64,460,503 shares outstanding.
 
Options:  5,314,414 outstanding; 3,759,653 vested and expected to vest;
2,324,953 exercisable.
 
Convertible Subordinated Notes:  $1,669,000 outstanding.
 


--------------------------------------------------------------------------------



Schedule 3.1(g)
 
SEC REPORTS
 
1.  
Annual Report on Form 10-K for the fiscal year ended September 30, 2006.

 
2.  
Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2006.

 
3.  
Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2007.

 
4.  
Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2007.

 


--------------------------------------------------------------------------------



Schedule 3.1(h)
 
MATERIAL CHANGES
 
None.
 


--------------------------------------------------------------------------------



Schedule 3.1(n)
 
LISTING AND MAINTENANCE REQUIREMENTS
 
1.  
NASDAQ Staff Determination letter dated December 18, 2006 regarding failure to
file annual report on Form 10-K for the fiscal year ended September 30, 2006.

 
2.  
NASDAQ Staff Determination letter dated February 13, 2007, regarding failure to
comply with NASDAQ Marketplace Rule 4310(c)(14) for failure to file quarterly
report on Form 10-Q for the quarterly period ended December 31, 2006.  Similar
NASDAQ Staff Determination letters were received for failure to file quarterly
reports on Form 10-Q for the quarterly periods ended March 31, 2007 and June 30,
2007.

 
3.  
NASDAQ Staff Determination letter dated October 2, 2007 regarding failure to
comply with NASDAQ Marketplace Rules 4350(e) and 4350(g) because the Company did
not hold an annual meeting of stockholders within twelve months after the
Company’s fiscal year end.

 
4.  
Letter from NASDAQ Listing and Hearing Review Council dated October 5, 2007
allowing the Company until December 4, 2007 to demonstrate compliance with all
of the listing requirements of the NASDAQ Global Market System.

 
5.  
Letter from NASDAQ Listing Qualifications Panel dated December 12, 2007 stating
it had determined that the Company has complied with all continued listing
standards for listing on the NASDAQ Global Market.

 






--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------